Exhibit 10.1
 
[img001.jpg]
 
October 18, 2013


Mr. Kurt Streams
1446 Redding Road
Fairfield, Connecticut 06824
 
Dear Kurt:
 
On behalf of Single Touch Systems Inc. (the "Company"), I am pleased to confirm
this agreement under which you are to be employed full time as the Chief
Financial Officer of the Company. We look forward to your future success in this
position.
 
The terms of your employment with the Company as Chief Financial Officer are as
set forth below:
 
1.             Position.
 
(a)       You will serve as the Chief Financial Officer of the Company and of
its subsidiary Single Touch Interactive, Inc., working out of the Company's
headquarters office in the Newport Corporate Center in Jersey City, New Jersey.
You will report to the Company's Chief Executive Officer.
 
(b)      You agree to the best of your ability and experience that you will at
all times loyally and conscientiously perform all of the duties and obligations
required of you pursuant to the terms hereof. During the term of your
employment, you further agree that you will devote all of your business time and
attention to the business of the Company, the Company will be entitled to all of
the benefits and profits arising from or incident to all such work services and
advice, you will not render commercial or professional services of any nature to
any person or organization, whether or not for compensation, without the prior
written consent of the Company, except as set forth below, and you will not
directly or indirectly engage or participate in any business that is competitive
in any manner with the business of the Company. Nothing in this Section 1 will
prevent you from accepting (i) service as a director for one for profit entity
(so long as such entity is not competitive in any manner with the business of
the Company), and for such other specified for profit entity or entities as the
Board of Directors of the Company (the “Board”) may from time to time approve in
its discretion, with such compensation as such entity(s) deems appropriate, (ii)
speaking or presentation engagements in exchange for honoraria, (iii) service on
boards of charitable organizations, or (iv) ownership of no more than 5% of the
outstanding equity securities of a publicly traded company.
 
(c)       In general, you will have the responsibilities and duties associated
with and over the areas which are typically associated with the office of Chief
Financial Officer of a corporation.
 
(d)      Your compensation hereunder shall be deemed inclusive of any and all
compensation to which you would be entitled as a director of the Company, if you
are ever asked to join the Board. At this point you have not been asked to join
the Board.
 
Single Touch Systems Inc. Newport Corporate Center 100 Town Square, Suite
204 Jersey City, NJ  07310

Tel: 201-275-0555  Fax: 201-942-3091  ADC: #SITO  www.singletouch.net

 
 
 

--------------------------------------------------------------------------------

 
 
Kurt Streams
October 18, 2013
Page 2
 
2.             Start Date. The term of this letter agreement will commence on
November 1, 2013 (the "Start Date").
 
3.             Term of Agreement. This letter agreement shall have a term of one
year from the Start Date (the "Term"), unless terminated sooner pursuant to the
terms hereof. Should this letter agreement not be terminated by either party at
least 30 days before the first anniversary of the Start Date, it shall
automatically renew for an additional one year period, and for additional one
year periods thereafter (each a "Renewal Term") unless terminated at least 30
days before any subsequent anniversary date.
 
4.             Proof of Right to Work. For purposes of federal immigration law,
you will be required to provide to the Company documentary evidence of your
identity and eligibility for employment in the United States. Such documentation
must be provided to us within three business days of your date of hire, or our
employment relationship with you may be terminated.
 
5.             Compensation. You will be paid a monthly salary of $16,666.67,
which is equivalent to $200,000 on an annualized basis (the "Base Salary"). Your
salary will be payable pursuant to the Company's regular payroll policy. The
Base Salary will be reviewed annually as part of the Company's normal salary
review process. Your salary and any and all bonuses will be subject to standard
withholding pursuant to the Company's regular payroll policy.
 
You will be eligible for annual cash bonuses as may be awarded by the Board in
its discretion based upon your performance and the achievement of objectives
established by the Board.
 
You will be entitled to reimbursement of documented reasonable business expenses
incurred by you in the discharge of your duties hereunder, in accordance with
the policies and procedures of the Company provided to senior executives of the
Company. In addition, the Company will reimburse you for any dues or fees you
incur in connection with membership in professional associations.
 
6.             Stock Award, Stock Option Grants.
 
(a)       The Company and its President shall recommend that the Board grant
you, effective on the Start Date, 25,000 shares of Company's common stock under
the Company's 2009 Employee and Consultant Stock Plan, subject to the following
restriction: all of such shares shall be forfeited to the Company if your
employment with the Company ceases for any reason; provided, that such
restriction and risk of forfeiture shall cliff-lapse on the 180th day after the
Start Date.
 
(b)      The Company shall recommend that the Board grant you stock options
under the Company's 2010 Stock Option Plan to purchase a total of 750,000 shares
of the Company's common stock ("Option Shares") at a strike price equal to the
closing price of the Company’s stock on October 31, 2013 with the scheduled
expiration date of the stock options to be November 1, 2018. The Option Shares
shall vest annually in equal installments of 250,000 over a three year period
commencing with the one year anniversary of the Start Date. In each case vesting
would depend on your being in the service of the Company on the vesting date;
provided, that if the Company or substantially all of its assets is acquired
during your service with the Company, or if your employment is terminated by the
Company without Cause or you resign for Good Reason, all 750,000 of the
aforementioned Option Shares would immediately vest. The Option Shares would be
subject to the terms of the Company's 2010 Stock Option Plan and the
standard-form Notice of Stock Option Grant/Stock Option Agreement between you
and the Company; provided, that the Notice of Stock Option Grant/Stock Option
Agreement would authorize net-exercise and would expressly provide that should
your employment be terminated by the Company without Cause or due to your death
or Disability, or you resign for Good Reason, during the Term, you, or your
heirs in the event of your death, would be entitled to exercise the option, to
the extent it has vested as of the employment termination date, until the
earlier of the option's scheduled final expiration date or 18 months after the
employment termination date.


 
 

--------------------------------------------------------------------------------

 
 
Kurt Streams
October 18, 2013
Page 3
 
7.             Benefits.
 
(a)       Insurance Benefits. You and your eligible dependents shall be entitled
to participate in any standard benefit plans for senior management and employees
of the Company which are in place from time to time, subject to any eligibility
requirements imposed by such plans.
 
(b)      Vacation; Sick Leave. You will be entitled to 15 days per year of paid
time off (plus Company observed holidays) according to the Company's standard
policies, subject to any and all accrual caps imposed by such policies (as they
may be revised from time to time).
 
8.             Confidential Information and Invention Assignment Agreement. Your
acceptance of this offer and commencement of employment with the Company is
contingent upon the execution, and delivery to an officer of the Company, of the
Company's Confidential Information and Invention Assignment Agreement, a form of
which is enclosed for your review and execution (the "Confidentiality
Agreement"), before or on your Start Date.
 
9.             At-Will Employment. Your employment with the Company will be on
an "at will" basis, meaning that either you or the Company may terminate your
employment at any time for any reason or no reason, without further obligation
or liability (except as may be expressly set forth in Sections 6 and 10 of this
letter).
 
10.           Separation. In the event of any cessation of your employment, the
Company shall pay you (i) any salary earned and accrued but unpaid before
termination and (in cash) all accrued but unused paid time off not barred by the
accrual cap, and (ii) any documented business expenses incurred in accordance
with the Company's policies but not reimbursed as of the date of termination,
and (iii) your entitlement, if any, under the following paragraph of this
Section 10.
 
You shall not be entitled to any severance or separation benefits except under
the following circumstances: (a) In the event that: (i) you are terminated
without Cause (as defined below), or due to a Disability (as defined below), or
you resign with Good Reason (as defined below) before the end of the Term, or
any Renewal Term, or (ii) this letter agreement is not renewed at the election
of the Company at the end of the Term or any Renewal Term, then if and only if
within 30 days after such termination without Cause or for Disability or
resignation with Good Reason or such expiration as a result of nonrenewal by the
Company's election you execute and deliver a customary and satisfactory general
release of all claims in favor of the Company and its related persons (and the
revocation period and other conditions applicable to the validity of such
release shall have expired and have been fully satisfied), you shall be entitled
to receive the following severance benefits (and no other, except as may be
required by applicable law): (i) continuation of your Base Salary in effect
immediately before the termination date, paid on the same basis and at the same
times as previously paid, for three months from the termination date; and (ii)
should you timely elect to continue coverage pursuant to COBRA, payment of your
COBRA premiums for you and your eligible dependents for three months from the
termination date (but subject to the Company's right to discontinue or change
any of its COBRA-eligible plans generally or to change providers, if done so for
all Company employees). With regard to the separation payment, you shall have no
duty to mitigate as a condition of receipt, nor shall the separation payment he
subject to set off for any other income received.
 
 
 

--------------------------------------------------------------------------------

 
 
Kurt Streams
October 18, 2013
Page 4
 
a.              As used herein, "Cause" means (i) your conviction or plea of
"guilty" or "no contest" to any crime constituting a felony in the jurisdiction
in which committed, any crime involving moral turpitude (whether or not a
felony), or any other misdemeanor involving, fraud, dishonesty or willful
misconduct; (ii) your failure and refusal to follow the lawful and proper
directives of the Board; (iii) your knowing and willful breach of a material
provision of this letter agreement or the Confidentiality Agreement; (iv) your
engaging in actions that would be likely to materially discredit or cause
substantial damage to the Company or its reputation; (v) your knowing and
willful material breach of your duty of care (except in good faith) or your
duties of trust or loyalty; (vi) your willful falsification of records or
reports; or (vii) your chronic absence from work for reasons other than illness,
provided, however, that for purposes of (iv), (v), (vi) or (vii), the Company
will provide to you a written notice from the Board which describes in detail
the basis for the Board's belief that you have not substantially satisfied your
obligations to the Company and a reasonable opportunity to cure any such alleged
deficiencies within 30 days if such deficiency can be cured. Further, before
terminating your employment for Cause, the Company shall provide you with the
opportunity to appear before the Board at a regular or special meeting,
represented by counsel, to address the grounds upon which the termination is
based.

 
b.              As used herein, "Good Reason" means the occurrence of any of the
following circumstances, without your express consent: (i) a material reduction
of your title or authority; (ii) a reduction in your salary or benefits (other
than a reduction that generally applies to the officers at your level in the
Company or, as applicable, the surviving corporation at that time); (iii) a
change of the principal non-temporary location in which you are required to
perform your services to any location other than any part of Fairfield County,
any part (borough) of the City of New York, or any place which is within 10
miles of the nearest point in the City of New York; (iv) any material breach of
this letter agreement by the Company which is not cured within 30 days after
written notice by you; (v) a Disability as defined in subsection c below; or
(vi) the Company or substantially all of its assets is acquired.
 
 You shall provide the Company with notice in writing within 30 days of the
occurrence of any of the foregoing grounds setting forth in detail those grounds
upon which your notice is based. In no event shall a resignation be considered
to be with Good Reason unless the resignation occurs after, but within 40 days
after, the first date on which a resignation associated with such instance of
asserted Good Reason would have in fact qualified as a resignation with Good
Reason.

 
c.             "Disability" for purposes of this Section 10 shall mean your
incapacity due to physical or mental illness, during which you shall have been
substantially unable to perform your duties hereunder for an entire period in
excess of 120 days in any 12-month period despite any reasonable accommodation
available from the Company.
 
With regard to Section 409A of the Internal Revenue Code:
 
(i)             General. It is the intention of both the Company and you that
the benefits and rights to which you could be entitled pursuant to this letter
agreement comply with Section 409A of the Internal Revenue Code and the Treasury
Regulations and other guidance promulgated or issued thereunder ("Section
409A"), to the extent that the requirements of Section 409A are applicable
thereto, and the provisions of this letter agreement shall be construed in a
manner consistent with that intention. If you or the Company believes, at any
time, that any such benefit or right that is subject to Section 409A does not so
comply, it shall promptly advise the other and shall negotiate reasonably and in
good faith to amend the terms of such benefits and rights such that they comply
with Section 409A (with the most limited possible economic effect on you and on
the Company).
 
 
 

--------------------------------------------------------------------------------

 
 
Kurt Streams
October 18, 2013
Page 5
 
(ii)           Distributions on Account of Separation from Service. If and to
the extent required to comply with Section 409A, no payment or benefit required
to be paid under this letter agreement on account of termination of your
employment shall be made unless and until you incur a "separation from service"
within the meaning of Section 409A.
 
(iii)           6 Month Delay for Specified Employees if the Company is a Public
Company at Separation from Service. The following shall only apply to the extent
that the shares of stock of the Company (or any of its affiliates) are
registered on an established securities market at the time you incur a
separation from service:
 
(x)       if (and only to the extent) any amounts payable to you on account of
separation from service are considered deferred compensation under Section 409A
and/or not within any specified exception from Section 409A, and you are a
"specified employee" at the time of separation from service, then no payment or
benefit shall he made before the date that is three months after your separation
from service (or death, if earlier). Any payment or benefit delayed by reason of
the prior sentence shall be paid out or provided in a single lump sum at the end
of such required delay period in order to catch up to the original payment
schedule; and
 
(y)      for purposes of this provision, you shall be considered to be a
"specified employee" if, at the time of your separation from service, you are a
"key employee" within the meaning of Section 416(i) of the Internal Revenue
Code, of the Company (or any person or entity with whom the Company would be
considered a single employer under Section 414(b) or Section 414(c) of the
Internal Revenue Code).
 
(iv)           No Acceleration of Payments. Neither the Company nor you,
individually or in combination, may accelerate any payment or benefit that is
subject to Section 409A, except in compliance with Section 409A and the
provisions of this letter agreement, and no amount that is subject to Section
409A shall be paid before the earliest date on which it may be paid without
violating Section 409A.
 
(v)            Treatment of Each Installment as a Separate Payment. For purposes
of applying the provisions of Section 409A to this letter agreement, each
separately identified amount you are entitled under this letter agreement shall
be treated as a separate payment. In addition, to the extent permissible under
Section 409A, any series of installment payments under this letter agreement
shall be treated as a right to a series of separate payments.
 
 
 

--------------------------------------------------------------------------------

 
 
Kurt Streams
October 18, 2013
Page 6
 
(vi)           Taxable Reimbursements and In-Kind Benefits.
 
(x)       Any reimbursements by the Company to you of any eligible expenses
pursuant to this letter agreement that are not excludable from your income for
Federal income tax purposes (the "Taxable Reimbursements") shall be made no
later than the last day of your taxable year following the year in which the
expense was incurred.
 
(y)      The amount of any Taxable Reimbursements, and the value of any in-kind
benefits to be provided to you under this letter agreement, during any taxable
year of yours shall not affect the expenses eligible for reimbursement, or
in-kind benefits to he provided, in any other taxable year of yours.
 
(z)       The right to Taxable Reimbursement, or in-kind benefits, shall not be
subject to liquidation or exchange for another benefit.
 
11.            No Conflicting Obligations. You understand and agree that by
accepting this employment agreement, you represent to the Company that your
performance will not breach any other agreement to which you are a party and
which you have not disclosed in writing to the Company before signing this
letter agreement, and that you have not, and will not during the term of your
employment with the Company, enter into any oral or written agreement in
conflict with any of the provisions of this letter or the Company's policies.
You are not to bring with you to the Company, or use or disclose to any person
associated with the Company, any confidential or proprietary information
belonging to any former employer or other person or entity with respect to which
you owe an obligation of confidentiality under any agreement or otherwise. The
Company does not need and will not use such information and we will assist you
in any way possible to preserve and protect the confidentiality of proprietary
information belonging to third parties. Also, we expect you to abide by any
obligations to refrain from soliciting any person employed by or otherwise
associated with any former employer and suggest that you refrain from having any
contact with such persons until such time as any non-solicitation obligation
expires.

 
12.            Non-Competition. You agree, during the term of your employment
with the Company and for 12 months thereafter, except as permitted in Section
1(b): not to act within the United States as an officer, director, employee,
agent, member, manager, proprietor, partner, controlling stockholder, lender,
consultant, advisor, affiliate, independent contractor or otherwise, of, for or
to any business or enterprise which competes with or which you have knowledge
intends to compete with the Company's mobile advertising and/or mobile
messaging/notifications business. You agree that any breach by you of the
preceding sentence's agreement would cause irreparable damage to the Company and
that, in addition to all other remedies for violation thereof, the Company shall
be entitled to temporary, preliminary and permanent injunctive relief and other
equitable relief to remedy any breach by you of this Section. Further, you agree
at a minimum to return to the Company any of the separation payment provided for
in Section 10 paid during the period of violation hereof.
 
13.           Insurance. The Company shall maintain, and you shall be covered
by, directors' and officers' liability insurance, and errors and omissions,
policies.
 
14.           Arbitration. You and the Company agree to arbitrate before a
neutral arbitrator any and all claims or disputes arising out of this letter
agreement and any and all claims arising from or relating to your employment
with the Company, claims of wrongful termination, retaliation, discrimination,
harassment, breach of contract, breach of the covenant of good faith and fair
dealing, defamation, invasion of privacy, fraud, misrepresentation, constructive
discharge or failure to provide a leave of absence, or claims regarding
commissions, stock options or bonuses, infliction of emotional distress or
unfair business practices.
 
 
 

--------------------------------------------------------------------------------

 
 
Kurt Streams
October 18, 2013
Page 7
 
The arbitrator's decision must be written and must include the findings of fact
and law that support the decision. The arbitrator's decision will be final and
binding on both parties, except to the extent applicable law allows for judicial
review of arbitration awards. The arbitrator may award any remedies that would
otherwise be available to the parties if they were to bring the dispute in
court. The arbitration will be conducted in accordance with the National Rules
for the Resolution of Employment Disputes of the American Arbitration
Association; provided, however that the arbitrator must allow the discovery
authorized by the New Jersey Arbitration Act. The arbitration will take place in
Newark, New Jersey and be governed by New Jersey procedural law.
 
You and the Company will share the costs of arbitration equally, except that the
Company will bear the cost of any administrative fee of the tribunal, the
arbitrator's fee and any other type of expense or cost that you would not be
required to bear if you were to bring the dispute or claim in court. Both the
Company and you will be responsible for their own attorneys' fees, and the
arbitrator may not award attorneys' fees unless a statute or contract at issue
specifically authorizes such an award.
 
The foregoing notwithstanding, this arbitration provision does not apply to (a)
workers' compensation or unemployment insurance claims, (b) stock appraisal
rights under the Delaware General Corporation Law, (c) any other claims that an
employer cannot, in accordance with applicable state law, require (either
pursuant to an arbitration agreement or otherwise) an employee to arbitrate, (d)
claims seeking equitable relief for violation of Section 12 of this letter
agreement, or (e) claims concerning the ownership, validity, infringement,
misappropriation, disclosure, misuse or enforceability of any confidential
information, patent right, copyright, mask work, trademark or any other trade
secret or intellectual property held or sought by either you or the Company
(whether or not arising under the Confidentiality Agreement).


If an arbitrator or court of competent jurisdiction (the "Neutral")determines
that any provision of this arbitration provision is illegal or unenforceable,
then the Neutral will modify or replace the language of this arbitration
provision with a valid and enforceable provision, but only to the minimum extent
necessary to render this arbitration provision legal and enforceable.
 
15.           Entire Agreement. This letter, together with the Confidentiality
Agreement, sets forth the entire agreement and understanding between you and the
Company relating to your employment and supersedes all prior and contemporaneous
agreements and discussions between us. This letter may not be modified or
amended or waived except by a written agreement, signed by an officer of the
Company. This letter will be governed by the laws of the State of New Jersey
without regard to its conflict of laws provisions.
 
[Signature page follows]


 
 

--------------------------------------------------------------------------------

 
 
We are all delighted to be able to extend you this offer and look forward to
working with you. To indicate your acceptance of the Company's offer, please
sign and date this letter in the space provided below and return it to me, along
with a signed and dated copy of the Confidentiality Agreement.
 

 
Very truly yours,
     
SINGLE TOUCH SYSTEMS INC.
       
By:
/s/ James Orsini
 
Title:
Chief Executive Officer and President

 
ACCEPTED AND AGREED:
 
/s/ Kurt Streams
 
Kurt Streams
 

 
Attachment A: Confidential Information and Invention Assignment Agreement
 
 
 

--------------------------------------------------------------------------------

 
 
Attachment A
 
Confidential Information and Invention Assignment Agreement
 
 
 

--------------------------------------------------------------------------------

 
 
SINGLE TOUCH SYSTEMS INC.
 
CONFIDENTIAL INFORMATION AND
INVENTION ASSIGNMENT AGREEMENT
 
As a condition of my becoming employed (or my employment being continued) by
Single Touch Systems Inc. (including any of its subsidiaries) (together, the
"Company"), and in consideration of my employment relationship with the Company
and my receipt of the compensation now and hereafter paid to me by the Company,
I agree to the following:
 
1.             Confidential Information.
 
(a)      Company Information. I agree at all times during the Relationship and
thereafter, to hold in strictest confidence, and not to use, except for the
benefit of the Company to the extent necessary to perform my obligations to the
Company under the Relationship, or to disclose to any person, firm, corporation
or other entity without written authorization of the Board of Directors of the
Company, any Confidential Information of the Company which I obtain or create. I
further agree not to make copies of such Confidential Information except as
authorized by the Company. I understand that "Confidential Information" means
any Company proprietary information, technical data, trade secrets or know-how,
including, but not limited to, research, product plans, products, services,
suppliers, and customer information (including, but not limited to, any
information about customers of the Company on whom I called or with whom 1
became acquainted during the Relationship that would not otherwise be publicly
available), prices and costs, markets, software, developments, inventions,
laboratory notebooks, processes, formulas, technology, designs, drawings,
engineering, hardware configuration information, marketing, licenses, finances,
budgets or other business information disclosed to me by the Company either
directly or indirectly in writing, orally or by drawings or observation of parts
or equipment or created by me during the Relationship, whether or not during
working hours. 1 understand that Confidential Information includes, but is not
limited to, information pertaining to any aspect of the Company's business which
is either information not known by actual or potential competitors of the
Company or other third parties not under confidentiality obligations to the
Company, or is otherwise proprietary information of the Company or its customers
or suppliers, whether of a technical nature or otherwise. I further understand
that Confidential Information does not include any of the foregoing items (i) of
which I had knowledge prior to my employment with the Company, or (ii) which has
become publicly and widely known and made generally available through no
wrongful act of mine.

 
(b)      Prior Obligations. I represent that my performance of all terms of this
Agreement as an employee of the Company has not breached and will not breach any
agreement to keep in confidence proprietary information, knowledge or data
acquired by me prior or after the commencement of the Relationship, and I will
not disclose to the Company or use any inventions, confidential or non-public
proprietary information or material belonging to any current or former client or
employer or any other party. I will not induce the Company to use any
inventions, confidential or non-public proprietary information, or material
belonging to any current or former client or employer or any other party. I
acknowledge and agree that I have listed on Exhibit A hereto all agreements
(e.g., non-competition agreements, non-solicitation of customers agreements,
non-solicitation of employees agreements, confidentiality agreements, inventions
agreements, etc.) with a current or former employer, or any other person or
entity, that may restrict my ability to accept employment with the Company or my
ability as an employee to recruit or engage customers or service providers on
behalf of the Company, or otherwise relate to or restrict my ability to perform
my duties as an employee of the Company or any obligation I may have to the
Company.
 
 
1

--------------------------------------------------------------------------------

 
 
(c)       Third Party Information. I recognize that the Company has received and
in the future will receive confidential or proprietary information from third
parties subject to a duty on the Company's part to maintain the confidentiality
of such information and to use it only for certain limited purposes. I agree to
hold all such confidential or proprietary information in the strictest
confidence and not to disclose it to any person, firm or corporation or to use
it except as necessary in carrying out my work for the Company consistent with
the Company's agreement with such third party.
 
2.              Inventions.
 
(a)       Inventions Retained and Licensed. I have attached hereto, in Exhibit
A, a list describing with particularity all inventions, original works of
authorship, developments, improvements, and trade secrets which were made by me
before the commencement of the Relationship (collectively referred to as "Prior
Inventions"), which belong solely to me or belong to me jointly with another,
which relate in any way to any of the Company's proposed businesses, products or
research and development, and which are not assigned to the Company hereunder;
or, if no such list is attached, I represent that there are no such Prior
Inventions. If, in the course of the Relationship, I incorporate into a Company
product, process or machine a Prior Invention owned by me or in which I have an
interest, the Company is hereby granted and shall have a non-exclusive,
royalty-free, irrevocable, perpetual, worldwide license (with the right to
sublicense) to make, have made, copy, modify, make derivative works of, use,
sell and otherwise distribute such Prior Invention as part of or in connection
with such product, process or machine.
 
(b)      Assignment of Inventions. I agree that I will promptly make full
written disclosure to the Company, will hold in trust for the sole right and
benefit of the Company, and hereby assign to the Company, or its designee, all
my right, title and interest throughout the world in and to any and all
inventions, original works of authorship, developments, concepts, know-how,
improvements or trade secrets, whether or not patentable or registrable under
copyright or similar laws, which I may solely or jointly conceive or develop or
reduce to practice, or cause to be conceived or developed or reduced to
practice, during the Relationship, which relate to the messaging/notification
business (collectively referred to as "Inventions"), except as provided in
Section 2(e) below. I further acknowledge that all Inventions which are made by
me (solely or jointly with others) within the scope of and during the
Relationship are "works made for hire" (to the greatest extent permitted by
applicable law) and are compensated by my salary, unless regulated otherwise by
the mandatory law of the state of New Jersey.
 
(c)       Maintenance of Records. I agree to keep and maintain adequate and
current written records of all Inventions made by me (solely or jointly with
others) during the Relationship. The records may be in the form of notes,
sketches, drawings, flow charts, electronic data or recordings, laboratory
notebooks, and any other format. The records will be available to and remain the
sole property of the Company at all times. I agree not to remove such records
from the Company's place of business except as expressly permitted by Company
policy which may, from time to time, be revised at the sole election of the
Company for the purpose of furthering the Company's business. I agree to return
all such records (including any copies thereof) to the Company at the time of
termination of the Relationship as provided for in Section 3.
 
 
2

--------------------------------------------------------------------------------

 
 
(d)      Patent and Copyright Rights. I agree to assist the Company, or its
designee, at its expense, in every proper way to secure the Company's, or its
designee's, rights in the Inventions and any copyrights, patents, trademarks,
mask work rights, moral rights, or other intellectual property rights relating
thereto in any and all countries, including the disclosure to the Company or its
designee of all pertinent information and data with respect thereto, the
execution of all applications, specifications, oaths, assignments, recordations,
and all other instruments which the Company or its designee shall deem necessary
in order to apply for, obtain, maintain and transfer such rights, or if not
transferable, waive such rights, and in order to assign and convey to the
Company or its designee, and any successors, assigns and nominees the sole and
exclusive rights, title and interest in and to such Inventions, and any
copyrights, patents, mask work rights or other intellectual property rights
relating thereto. I further agree that my obligation to execute or cause to be
executed, when it is in my power to do so, any such instrument or papers shall
continue after the termination of this Agreement until the expiration of the
last such intellectual property right to expire in any country of the world. If
the Company or its designee is unable because of my mental or physical
incapacity or unavailability or for any other reason to secure my signature to
apply for or to pursue any application for any United States or foreign patents,
copyright, mask works or other registrations covering Inventions or original
works of authorship assigned to the Company or its designee as above, then I
hereby irrevocably designate and appoint the Company and its duly authorized
officers and agents as my agent and attorney in fact, to act for and in my
behalf and stead to execute and file any such applications and to do all other
lawfully permitted acts to further the application for, prosecution, issuance,
maintenance or transfer of letters patent, copyright or other registrations
thereon with the same legal force and effect as if originally executed by me. I
hereby waive and irrevocably quitclaim to the Company or its designee any and
all claims, of any nature whatsoever, which I now or hereafter have for
infringement of any and all proprietary rights assigned to the Company or such
designee.
 
(e)       Exception to Assignments. I understand that the provisions of this
Agreement requiring assignment of Inventions to the Company do not apply to any
concepts or ideas developed prior to my employment by the Company, or to any
Invention which qualifies fully under the provisions of any applicable New
Jersey limiting an employer's right to require that Inventions created in
certain circumstances be assigned to the employer. I will advise the Company
promptly in writing of any inventions that I believe meet such provisions and
are not otherwise disclosed on Exhibit A.
 
3.             Company Property; Returning Company Documents. I acknowledge and
agree that I have no expectation of privacy with respect to the Company's
telecommunications, networking or information processing systems (including,
without limitation, stored company files, e-mail messages and voice messages)
and that my activity and any files or messages on or using any of those systems
may be monitored at any time without notice. I further agree that any property
situated on the Company's premises and owned by the Company, including disks and
other storage media, filing cabinets or other work areas, is subject to
inspection by Company personnel at any time with or without notice. I agree
that, at the time of termination of the Relationship, I will deliver to the
Company (and will not keep in my possession, recreate or deliver to anyone else)
any and all devices, records, data, notes, reports, proposals, lists,
correspondence, specifications, drawings, blueprints, sketches, laboratory
notebooks, materials, flow charts, equipment, other documents or property, or
reproductions of any of the aforementioned items developed by me pursuant to the
Relationship or otherwise belonging to the Company, its successors or assigns.
In the event of the termination of the Relationship, I agree to sign and deliver
the "Termination Certification" attached hereto as Exhibit B; however, my
failure to sign and deliver the Termination Certification shall in no way
diminish my continuing obligations under this Agreement.


 
3

--------------------------------------------------------------------------------

 
 
4.             Notification to Other Parties.
 
(a)       Employees. In the event that I leave the employ of the Company, I
hereby consent to notification by the Company to my new employer about my rights
and obligations under this Agreement.
 
(b)      Consultants. I hereby grant consent to notification by the Company to
any other parties besides the Company with whom I maintain a consulting
relationship, including parties with whom such relationship commences after the
effective date of this Agreement, about my rights and obligations under this
Agreement.
 
5.             Solicitation of Employees, Consultants and Other Parties. I agree
that, during the Relationship and for a period of 12 months immediately
following the termination of the Relationship for any reason, whether with or
without cause, I shall not either directly or indirectly: (i) solicit, induce,
recruit or encourage any of the Company's current (as of the time of any such
solicitation, inducement, recruitment, or encouragement) employees or
consultants to terminate their relationship with the Company, or (ii) attempt to
solicit, induce, recruit, encourage or take away current (as of the time of any
such solicitation, inducement, recruitment, encouragement or taking away)
employees or consultants of the Company, either for myself or for any other
person or entity, except that it shall not be a violation of this provision to
place an advertisement in any newspaper or trade publication, or to make any
other non-individually targeted solicitations, Further, during the Relationship
and at any time following termination of the Relationship for any reason, with
or without cause, I shall not use any Confidential Information of the Company to
attempt to negatively influence any of the Company's clients or customers from
purchasing Company products or services or to solicit or influence or attempt to
influence any client, customer or other person either directly or indirectly, to
direct his or its purchase of products and/or services to any person, firm,
corporation, institution or other entity in competition with the business of the
Company.


6.             Representations and Covenants.
 
(a)       Facilitation of Agreement. I agree to execute promptly any proper oath
or verify any proper document required to carry out the terms of this Agreement
upon the Company's written request to do so.
 
(b)      Conflicts. I represent that my performance of all the terms of this
Agreement does not and will not breach any agreement I have entered into, or
will enter into with any third party, including without limitation any agreement
to keep in confidence proprietary information acquired by me in confidence or in
trust before commencement of my Relationship with the Company.  I agree not to
enter into any written or oral agreement that conflicts with the provisions of
this Agreement.
 
(c)       Voluntary Execution. I certify and acknowledge that I have carefully
read all of the provisions of this Agreement and that I understand and will
fully and faithfully comply with such provisions.
 
7.             General Provisions.
 
(a)      Governing Law. The validity, interpretation, construction and
performance of this Agreement shall he governed by the laws of the State of New
Jersey, without giving effect to the principles of conflict of laws.
 
 
4

--------------------------------------------------------------------------------

 
 
(b)      Entire Agreement. This Agreement sets forth the entire agreement and
understanding between the Company and me relating to the subject matter herein
and merges all prior discussions between us. No modification or amendment to
this Agreement, nor any waiver of any rights under this Agreement, will be
effective unless in writing signed by both parties. Any subsequent change or
changes in my duties, obligations, rights or compensation will not affect the
validity or scope of this Agreement.
 
(c)       Severability. If one or more of the provisions in this Agreement are
deemed void by law, then the remaining provisions will continue in full force
and effect.
 
(d)      Successors and Assigns. This Agreement will be binding upon my heirs,
executors, administrators and other legal representatives, and my successors and
assigns, and will be for the benefit of the Company, its successors, and its
assigns.
 
(e)       Survival. The provisions of this Agreement shall survive the
termination of the Relationship.
 
(f)       Remedies. I acknowledge and agree that violation of this Agreement by
me may cause the Company irreparable harm, and therefore agree that the Company
will be entitled to seek extraordinary relief in court, including but not
limited to temporary restraining orders, preliminary injunctions and permanent
injunctions and in addition to and without prejudice to any other rights or
remedies that the Company may have for a breach of this Agreement.
 
(g)      ADVICE OF COUNSEL. I ACKNOWLEDGE THAT, IN EXECUTING THIS AGREEMENT, I
HAVE HAD THE OPPORTUNITY TO SEEK THE ADVICE OF INDEPENDENT LEGAL COUNSEL, AND I
HAVE READ AND UNDERSTOOD ALL OF THE TERMS AND PROVISIONS OF THIS AGREEMENT. THIS
AGREEMENT SHALL NOT BE CONSTRUED AGAINST ANY PARTY BY REASON OF THE DRAFTING OR.
PREPARATION HEREOF.
 
[Signature Page Follows]
 
 
5

--------------------------------------------------------------------------------

 
 
The parties have executed this Confidential Information and Invention Assignment
Agreement on the respective dates set forth below:
 
COMPANY:
 
EMPLOYEE:
         
SINGLE TOUCH SYSTEMS, INC.
 
KURT STREAMS, an Individual:
             
By:
/s/James Orsini
                 
Name:
James Orsini
 
/s/ Kurt Streams
       
Signature
 
Title:
Chief Executive Officer & President
 
 
             
Date:
10/18/13
 
Date:
10/18/13
             
Address:
 
Address:
 

 
 
6

--------------------------------------------------------------------------------

 
 
EXHIBIT A
 
LIST OF RESTRICTIVE AGREEMENTS UNDER SECTION 1(b); LIST OF PRIOR
INVENTIONS AND ORIGINAL WORKS OF AUTHORSHIP
EXCLUDED UNDER SECTION 5
 
Title of Agreement
Date
Nature of Restriction

 
NONE


     Title of Invention, etc.    
 
        Date       
 
        Identifying Number or Brief Description       

 
        No restrictive agreements, and no inventions or improvements
        Additional Sheets Attached
Signature of
Employee/Consultant:                                                                                               
Print Name of
Employee/Consultant:                                                                                             
Date:                                                                                                                                                    


 
7

--------------------------------------------------------------------------------

 
 
EXHIBIT B
 
TERMINATION CERTIFICATION
 
This is to certify that I do not have in my possession, nor have 1 failed to
return, any devices, records, data, notes, reports, proposals, lists,
correspondence, specifications, drawings, blueprints, sketches, laboratory
notebooks, flow charts, materials, equipment, other documents or property, or
copies or reproductions of any aforementioned items belonging to Single Touch
Systems Inc., its subsidiaries, affiliates, successors or assigns (together the
"Company").
 
I further certify that I have complied with all the terms of the Company's
Confidential Information and Invention Assignment Agreement signed by me,
including the reporting of any inventions and original works of authorship (as
defined therein), conceived or made by me (solely or jointly with others)
covered by that agreement.
 
I further agree that, in compliance with the Confidential Information and
Invention Assignment Agreement, 1 will preserve as confidential all trade
secrets, confidential knowledge, data or other proprietary information relating
to products, processes, know-how, designs, formulas, developmental or
experimental work, computer programs, data bases, other original works of
authorship, customer lists, business plans, financial information or other
subject matter pertaining to any business of the Company or any of its
employees, clients, consultants or licensees.
 
I further agree that for 12 months from the date of this Certificate, I shall
not either directly or indirectly solicit, induce, recruit or encourage any of
the Company's employees or consultants to terminate their relationship with the
Company, or attempt to solicit, induce, recruit, encourage or take away
employees or consultants of the Company, either for myself or for any other
person or entity, except that it shall not be a violation of this provision to
place an advertisement in any newspaper or trade publication or to make any
other non-individually targeted solicitations. Further, I shall not at any time
use any Confidential information of the Company to negatively influence any of
the Company's clients or customers from purchasing Company products or services
or to solicit or influence or attempt to influence any client, customer or other
person either directly or indirectly, to direct his or its purchase of products
and/or services to any person, firm, corporation, institution or other entity in
competition with the business of the Company.
 
Date:                                                     

       
(Employee's Signature)
               
(Type/Print Employee's Name)
 

 
 

--------------------------------------------------------------------------------